FIRST AMENDMENT TO FACILITY AGREEMENT
AND REGISTRATION RIGHTS AGREEMENT

 

 

FIRST AMENDMENT TO FACILITY AGREEMENT AND REGISTRATION RIGHTS AGREEMENT (this
“Amendment”), dated as of June 25, 2014, by and among CYTOMEDIX, INC., a
Delaware corporation (the “Borrower”), DEERFIELD PRIVATE DESIGN FUND II, L.P.
(“DPDF”), DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P. (“DFPDI”), DEERFIELD
SPECIAL SITUATIONS FUND, L.P. (“DFSS”) and DEERFIELD SPECIAL SITUATIONS
INTERNATIONAL MASTER FUND, L.P. (together with DPDF, DFPDI and DFSS,
collectively referred to as the “Lenders” and together with the Borrower, the
“Parties”).

 

RECITALS:

 

1. Borrower and the Lenders have entered into that certain Facility Agreement
and Registration Rights Agreement, each dated as of March 31, 2014 (as the same
may be amended, modified, restated or otherwise supplemented from time to time,
the “Facility Agreement” and “Registration Rights Agreement”).

 

2. The Parties desire to amend the Facility Agreement to extend the time for the
payment of and to provide that the Yield Enhancement Payment may be payable in
shares of Common Stock of the Borrower, subject to the conditions and provisions
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Parties agree as follows:

 

1. Defined Terms. Capitalized terms used herein which are defined in the
Facility Agreement, unless otherwise defined herein, shall have the meanings
ascribed to them in the Facility Agreement and the Registration Rights
Agreement. The Recitals to this Amendment are incorporated herein in their
entirety by this reference thereto.

 

2. Amendments to Facility Agreement.

 

a. The definition of “Yield Enhancement Payment” in Section 1.1 of the Facility
Agreement is amended in its entirety to read as follows:

 

“Yield Enhancement Payment” means an amount equal to three percent (3%) of the
outstanding principal amount of the Notes payable by the issuance to the Lenders
of duly authorized shares of Common Stock of the Borrower valued at the Yield
Enhancement Price.

 

b. Section 1.1 of the Facility Agreement is amended to add thereto the following
additional defined terms:

 



 

 

 

“Freely Tradable Date” means the earlier of (i) the date on which the
Registration Statement (as defined in the Registration Rights Agreement)
covering all of the Yield Enhancement Shares is declared effective or (ii) the
first date that all of the Yield Enhancement Shares are eligible for resale by
the Lenders that are not affiliates (as defined in Rule 144(a)(1) under the
Securities Act) of the Borrower without restriction and without the need for
registration under any applicable federal or state securities laws.

 

“Freely Tradable Price” means the Volume Weighted Average Price (as defined in
Section 2.9(e)) for the Borrower’s Common Stock for the five (5) consecutive
Trading Day period beginning on the Trading Day immediately following the Freely
Tradable Date.

 

“First Amendment to Facility Agreement” means the First Amendment to Facility
Agreement and Registration Rights Agreement dated as of June 25, 2014 between
Borrower and Lenders.

 

“Yield Enhancement Filing Date” means the date on which the Yield Enhancement
Registration Statement is filed with the Securities and Exchange Commission.

 

“Yield Enhancement Payment Date” shall have the meaning provided in Section
2.3(e).

 

“Yield Enhancement Price” means the lesser of (i) the Volume Weighted Average
Price (as defined in Section 2.9(e)) for the Borrower’s Common Stock for the
five (5) consecutive Trading Day period prior to the Yield Enhancement Payment
Date (as defined in Section 2.3(e) below) or (ii) the closing bid price for the
Borrower’s Common Stock as of the last Trading Day prior to the Yield
Enhancement Payment Date on the principal securities exchange, trading market or
quotation system (including the OTC Markets) on which the Borrower’s Common
Stock is listed, traded or quoted, provided, however, that, in the case of
clause (ii), such price shall be no less than 93% of the last closing price for
the Company’s Common Stock during regular trading hours on such date.

 

“Yield Enhancement Registration Statement” means a Registration Statement (as
defined in the Registration Rights Agreement)covering the resale of the Yield
Enhancement Shares.

 

“Yield Enhancement Shares” means the shares of the Borrower’s Common Stock
issuable to the Lenders pursuant to Section 2.3(e).

  

c. Section 2.3(e) of the Facility Agreement is hereby amended in its entirety to
read as follows:

 



 

 

 

“ On July 9, 2014 (the “Yield Enhancement Payment Date”), the Borrower shall
make a Yield Enhancement Payment to the Lenders in accordance with the
respective allocations set forth on Schedule 1 hereto. In the event that (i) the
Freely Tradable Date does not occur within twenty (20) Trading Days following
the Yield Enhancement Filing Date and (ii) the Freely Tradable Price is less
than the Yield Enhancement Price (appropriately reflecting any stock splits,
stock combinations, recapitalizations or other similar events), then the
Borrower shall make a cash payment to the Lenders (in accordance with the
respective allocations set forth on Schedule 1 hereto) within seven (7) Business
Dates following the Freely Tradable date in an amount equal to product of the
number of Yield Enhancement Shares multiplied by the difference between (x) the
Yield Enhancement Price and (y) the Freely Tradable Price. The Borrower agrees
that no later than two (2) Trading Days following the Freely Tradable Date
(subject to prior delivery by the Lenders to the Borrower or its transfer agent
of the certificates representing the Yield Enhancement Shares) it shall deliver
or cause to be delivered to the Lenders certificates representing such shares
that are free from all restrictive or other legends, or, at the option of the
Lenders, provided the Borrower’s transfer agent is participating in the DTC Fast
Automated Securities Transfer (“FAST”) program, the Borrower shall cause its
transfer agent to electronically transmit such shares by crediting the account
of the Lenders’ prime broker with DTC through its Deposit Withdrawal Agent
Commission (DWAC) system during such two (2) Trading Day period.

 

d. Schedule 1 to the Facility Agreement is hereby deleted in its entirety and
schedule 1 attached hereto is inserted in substitution therefor.

 

 

3. Amendments to the Registration Rights Agreement.

 

a. The definition of “Facility Agreement” in the Registration Rights Agreement
is hereby deleted in its entirety and the following is inserted in substitution
thereof:

 

“Facility Agreement” means the Facility Agreement between the parties hereto,
dated as of March 31, 2014, as amended by the First Amendment to Facility
Agreement and Registration Rights Agreement, dated as of June 25, 2014, as
amended, modified, restated or supplemented from time to time.

 

b. The date of delivery of the Yield Enhancement Shares shall be deemed an
“Issuance Date” under the Registration Rights Agreement.

 

c. The definition of “Filing Deadline” in the Registration Rights Agreement is
hereby deleted in its entirety and the following is inserted in substitution
thereof:

 

“Filing Deadline” for each Registration Statement required to be filed hereunder
other than Section 2(a)(ii), shall mean a date that is fifteen (15) calendar
days following the applicable Issuance Date, and, in the case of Section
2(a)(ii), shall mean the Additional Filing Deadline, provided, however, that the
first Filing Date shall be not be required to be prior to July 10, 2014,
provided that the Registration Statement required to be filed on or prior to
such date include all Registrable Securities issued prior to such date and that
the failure to file such Registration Statement by such date shall constitute
and Event of Default under the Facility Agreement regardless of any cure period
set forth therein.

 



 

 

 

4. Representations and Warranties. Borrower hereby represents and warrants to
Lenders as follows:

 

a. As of the date hereof, the representations and warranties of Borrower
contained in the Loan Documents are (i) in the case of representations and
warranties qualified by “materiality,” “Material Adverse Effect” or similar
language, true and correct in all respects and (ii) in the case of all other
representations and warranties, true and correct in all material respects, in
each case on and as of the date hereof, except to the extent that any such
representation or warranty relates to a specific date, in which case such
representation and warranty shall be true and correct in all respects or all
material respects, as applicable, as of such earlier date;

 

b. The execution, delivery and performance by Borrower of this Amendment (i) are
within Borrower’s corporate powers, (ii) have been duly authorized by all
necessary action pursuant to its Organizational Documents, (iii) require no
further action by or in respect of, or filing with, any Government Authority,
and (iv) do not violate, conflict with or cause a breach or a default under any
provision of applicable law or regulation or of Borrower’s Organizational
Documents or of any agreement, judgment, injunction, order, decree or other
instrument binding upon Borrower, except to the extent such violation, conflict,
breach or default would not individually or in the aggregate reasonably be
expected to have a Material Adverse Effect;

 

c. This Amendment constitutes the valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws relating to the enforcement of creditor’s rights generally and by general
equitable principles;

 

d. No Event of Default exists; and

 

e. The Yield Enhancement Shares have been duly authorized and when issued and
delivered in accordance with the terms of the Facility Agreement, will have been
validly issued and will be fully paid and nonassessable. There are no preemptive
rights or other rights to subscribe for or to purchase, or any restriction upon
the voting or transfer of any shares of Common Stock pursuant to the Borrower’s
Organizational Documents or any agreements to which the Borrower or any of its
Subsidiaries is a party or by which the Borrower or any of its Subsidiaries is
bound.

 



 

 

 

5. No Further Amendments; Ratification of Liability. Except as amended hereby,
the Facility Agreement and each of the other Loan Documents shall remain in full
force and effect in accordance with their respective terms. Borrower as debtor,
grantor, pledgor, guarantor or assignor, or in any similar capacity in which it
has granted Liens or acted as an accommodation party or guarantor, as the case
may be, hereby ratifies, confirms and reaffirms its liabilities, its payment and
performance obligations (contingent or otherwise) and its agreements under the
Facility Agreement and the other Loan Documents, all as amended by this
Amendment, and the liens and security interests granted, created and perfected
thereby. The Lenders’ agreement to the terms of this Amendment or any other
amendment of the Facility Agreement or any other Loan Document shall not be
deemed to establish or create a custom or course of dealing among Borrower,
Lenders, assignees, or any of them. This Amendment, together with the other Loan
Documents, contains the entire agreement among Borrower and Lenders contemplated
by this Amendment.

 

6. Incorporation by Reference. The provisions of Article 5 of the Facility
Agreement are incorporated herein by reference mutatis mutandis.

 

7. Expenses. . The Borrower shall reimburse the Lenders for their reasonable and
documented out-of-pocket expenses, including the reasonable and documented
out-of-pocket legal fees and costs, incurred in connection with the
documentation of, and the consummation of the transactions contemplated by, this
Amendment.

 

[Remainder of Page Intentionally Left Blank, signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

  BORROWER:         CYTOMEDIX, INC.         By: /s/ Martin P. Rosendale   Name:
Martin P. Rosendale   Title: Chief Executive Officer         LENDERS:        
DEERFIELD PRIVATE DESIGN FUND II, L.P.         By: Deerfield Mgmt., L.P., its
General Partner   By: J.E. Flynn Capital, LLC, its General Partner         By:
/s/ James E. Flynn   Name: James E. Flynn   Title: General Partner        
DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.         By: Deerfield Mgmt.,
L.P., its General Partner   By: J.E. Flynn Capital, LLC, its General Partner    
    By: /s/ James E. Flynn   Name: James E. Flynn   Title: General Partner      
  DEERFIELD SPECIAL SITUATIONS FUND, L.P.         By: Deerfield Mgmt., L.P.,
General Partner   By: J.E. Flynn Capital, LLC, General Partner         By:
/s/James E. Flynn     James E. Flynn, President         DEERFIELD SPECIAL
SITUATIONS INTERNATIONAL MASTER FUND, L.P..         By: Deerfield Mgmt, L.P.,
General Partner   By: J.E. Flynn Capital, LLC, General Partner         By:
/s/James E. Flynn     James E. Flynn, President

 



 

 